DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendments filed on 07 July 2021 and 14 July 2021 have been entered; claims 9, 10, 12, 13, 15, 16, 18-20, 22, 24, 26, and 27 remain pending, of which claims 10, 12, and 13 were previously withdrawn and are hereby rejoined. 

Response to Arguments
Applicant’s arguments, see Page 6 of the Remarks filed on 14 July 2021 and Pages 8-9 of the Remarks filed 07 July 2021, with respect to the 103 rejections of claims 9, 15, 16, 18-20, 22-24, 26, and 27 under 35 USC 103 and request for rejoinder of claims 10, 12, and 13 have been fully considered and are persuasive.  The 103 rejections of claims 9, 15, 16, 18-20, 22-24, 26, and 27 under 35 USC 103 and restriction requirement regarding claims 10, 12, and 13 have been withdrawn in light of Applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 24, the limitations “wherein the amount of calcium carbonate in the precipitated calcium carbonate particles (PCC) is between 99.8 and 100 wt.-% based on the total dry weight of the precipitated calcium carbonate particles (PCC)” broadens the scope of claim 9, which requires that the precipitated calcium carbonate particles (PCC) consist of calcium carbonate (i.e., 100% of the PCC particles is already required to be calcium carbonate).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 9, 10, 12, 13, 15, 16, 18-20, 22, 26, and 27 are allowed, as none of the prior art teaches or discloses the aqueous slurry of claims 9 and 22.  The Examiner suggested cancellation of claim 24 to place all claims in condition for allowance in an interview (see attached summary); however, no agreement was reached. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	10 August 2021